In an action to recover for services in examining and reading titles to real property, judgment in plaintiff’s favor reversed on the law, with costs, and complaint dismissed, with costs, on the ground that the evidence discloses that defendant acted only as agent, and does not disclose that defendant intended to substitute, or to superadd his personal liability for, or to, that of the principal. (Hall v. Lauderdale, 46 N. Y. 70, 74.) Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.